Case 1:09-cr-01239-PKC Document 387 Filed 07/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
a wa rena nnn nn ee xX

 

UNITED STATES OF AMERICA, : ORDER

09 Cr. 1239 (PKC)

-against-

TY GEAS,
Defendant.
——__ee eee ——- Pree =X

 

CASTEL, U.S.D.J.:

Defendant Ty Geas moves for “clarification” of sentence pursuant to 18 U.S.C. §
3582(c)(2). The provision relates to sentence reductions for persons convicted of crimes that
have had their Sentencing Guidelines range lowered by the Sentencing Commission. Insofar as
has been shown or the Court is aware none of the counts for which defendant was convicted fall
within this category.

Defendant was convicted of Racketeering, 18 U.S.C. § 1962(c), Murder in Aid of
Racketeering (Two Counts}, 18 U.S.C. § 1959(a)(1), and Extortion Conspiracy. His term of
imprisonment was life imprisonment on all counts other that Extortion Conspiracy for which the
sentence was 20 years with all counts to run concurrently. He appears to believe that because his
terms of imprisonment ran concurrently his mandatory special assessment must as well. There ts
no support for this proposition. ‘The Court imposed the mandatory $100 special assessment for
each count for a total of $500. There was no error in this. The Court can discern no non-

frivolous ground for any relief.

Mouked.t? TY Gens 7/29 [ac

 
Case 1:09-cr-01239-PKC Document 387 Filed 07/29/20 Page 2 of 2

This Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith and in forma pauperis status is denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962). KAA E

2” P. Kevin Castel
United States District Judge

 

Dated: New York, NY
July 29, 2020

 
